Illinois Official Reports

                                          Appellate Court




             Majmudar v. House of Spices (India), Inc., 2013 IL App (1st) 130292




Appellate Court              SUBHASH MAJMUDAR, Plaintiff-Appellant, v. HOUSE OF
Caption                      SPICES (INDIA), INC., Defendant-Appellee.



District & No.               First District, Fifth Division
                             Docket No. 1-13-0292


Filed                        November 22, 2013



Held                         Plaintiff was not entitled to relief under the Illinois Wage Payment and
(Note: This syllabus         Collection Act for unpaid future compensation for the remainder of
constitutes no part of the   the terminated employment contract plaintiff had with defendant,
opinion of the court but     since the question of whether plaintiff was terminated for cause did
has been prepared by the     not fall under the Act’s definition of “final compensation,” and
Reporter of Decisions        defendant did not violate the Act by failing to pay plaintiff future
for the convenience of       compensation for the remainder of the terminated contract.
the reader.)



Decision Under               Appeal from the Circuit Court of Cook County, No. 08-L-004338; the
Review                       Hon. Ronald Bartkowicz, Judge, presiding.




Judgment                     Affirmed.


Counsel on                   Matthew T. Layman, of Moran Law Group, of Chicago, for appellant.
     Appeal
                               David S. Baffa, of Seyfarth Shaw LLP, of Chicago, for appellee.



     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Justices Palmer and Taylor concurred in the judgment, with opinion.


                                                   OPINION

¶1          This appeal arises out of a dispute between plaintiff Subhash Majmudar and defendant
       House of Spices (India), Inc., after plaintiff’s employment with defendant was terminated
       approximately 15 months into a 5-year employment contract. On appeal, plaintiff’s sole
       contention is that the trial court erred in finding that he was not entitled to relief pursuant to the
       Illinois Wage Payment and Collection Act (Act) (820 ILCS 115/1 et seq. (West 2006)). We
       affirm.
¶2          Plaintiff filed his original complaint on April 21, 2008, alleging a breach of contract and a
       claim under the Act. On May 14, 2008, he filed an amended complaint alleging a breach of
       contract, a claim under the Act, and two claims that were dismissed before trial. The pertinent
       facts according to the complaint are as follows: on August 27, 2006, plaintiff entered into a
       contract with Gorhandas L. Soni (G.L. Soni), the president of House of Spices for a fixed
       five-year term with additional benefits. The contract was reduced to a typed document the
       following day. According to plaintiff, he fully performed under the contract but his
       employment with defendant was terminated on December 12, 2007. Plaintiff claimed that
       defendant breached the contract and, as a result, he was entitled to the $625,309.75 in salary
       and benefits he stood to gain from the remainder of the contract. Plaintiff also requested relief
       pursuant to the Act in the form of $625,309.75 in compensatory damages, reasonable attorney
       fees, and the costs of suit.
¶3          The handwritten contract is dated August 27, 2006, titled “5 year contract,” and provides:
                    “This is to certify that G.L. Soni & Subhash Majmudar agreed as under on 8/27/06:
                    (1) His Base Salary is $111,000.00
                    (2) Monthly car coupons will be paid by [House of Spices]
                    (3) A [increase] [sic] of $10,000.00 will be paid after 6 months
                    (4) Annual Bonus will be paid
                    (5) Yearly Salary increase will be paid”
       The contract is signed by G.L. Soni and plaintiff. The typed document is substantially the same
       as the handwritten contract, but specifies that plaintiff was hired as a warehouse coordinator
       and project manager. The typed document is signed by G.L. Soni.

                                                     -2-
¶4          In its answer, defendant alleged various counterclaims against plaintiff including breach of
       contract. Defendant further alleged that plaintiff resigned from his position or, alternatively,
       that defendant had cause to terminate plaintiff’s employment.
¶5          The only transcripts included from the four-day bench trial in the record on appeal are the
       transcripts from the parties’ closing arguments. Based on these arguments, we gather the
       following facts. Plaintiff worked for defendant beginning in 1992 until approximately July
       2006 when he accepted a job with a competitor, Kohinoor Foods. There was conflicting
       testimony about who initiated plaintiff’s return to defendant, but there was no dispute that
       about one month later, in August 2006, plaintiff met with G.L. Soni at which time they signed
       the five-year contract. It was also undisputed that plaintiff’s employment with defendant ended
       in November 2007. Based on these facts, the central issues at trial were whether plaintiff
       resigned his position with defendant, whether defendant terminated plaintiff’s employment,
       and if defendant terminated plaintiff’s employment, whether defendant had cause to do so.
       Plaintiff argued that his wife received a call from Soni on November 30, 2007, and was told
       plaintiff had been terminated, effective immediately, and that he did not need to return to work.
       Defendant argued that plaintiff resigned after throwing down his keys and leaving the premises
       on four separate occasions. In the alternative, defendant argued it terminated plaintiff for cause
       based on plaintiff’s poor treatment of employees. The parties also disagreed as to whether
       plaintiff was entitled to relief under the Act.
¶6          The circuit court found the parties had entered into an enforceable contract, that plaintiff
       did not resign from his position, and that defendant did not have cause to terminate plaintiff’s
       employment. The court concluded that plaintiff’s termination violated the contract and that
       defendant had breached the contract. The court determined that plaintiff was only entitled to
       two years of his salary due to plaintiff’s failure to “make an honest, good faith effort to find
       substitute employment,” less the money plaintiff earned from interim employment, for a total
       of $173,000.
¶7          The court denied plaintiff’s claim under the Act, taking the “position that the Act doesn’t
       apply to prospective payments under the circumstances in which the termination is being
       contested by the employer for cause.”
¶8          Plaintiff filed a timely posttrial motion, arguing that he was entitled to a reversal of
       judgment on his claim pursuant to the Act. The circuit court denied the motion.
¶9          The sole question on appeal is whether the Act applies to the remaining unpaid future
       wages pursuant to an employment contract after that contract has been terminated.
       Specifically, plaintiff is seeking interest on the unpaid wages and reasonable attorney fees.
       This is an issue of first impression and, as a question of statutory interpretation, must be
       reviewed de novo. Taylor v. Pekin Insurance Co., 231 Ill. 2d 390, 395 (2008).
¶ 10        “The cardinal rule of statutory interpretation is to ascertain and give effect to the intent of
       the legislature.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006). The language of the
       statute is the best indication of the legislature’s intent and therefore must be given its plain and
       ordinary meaning. Id. at 553. If the language is unambiguous, the statute must be given effect
       without the use of other aids of construction. Id. A court should not consider words and phrases
       in isolation, but instead should interpret each word and phrase in light of the statute as a whole.
                                                      -3-
       Id. “Each word, clause and sentence of a statute must be given reasonable meaning, if possible,
       and should not be rendered superfluous.” Standard Mutual Insurance Co. v. Lay, 2013 IL
114617, ¶ 26.
¶ 11       The purpose of the Act is to provide employees with a cause of action for the timely and
       complete payment of earned wages or final compensation. Andrews v. Kowa Printing Corp.,
       351 Ill. App. 3d 668, 675 (2004), aff’d, 217 Ill. 2d 101 (2005); People ex rel. Illinois
       Department of Labor v. Tri State Tours, Inc., 342 Ill. App. 3d 842, 845 (2003); Khan v. Van
       Remmen, Inc., 325 Ill. App. 3d 49, 59 (2001); see also Armstrong v. Hedlund Corp., 316 Ill.
       App. 3d 1097, 1107 (2000) (the Act’s purpose is “to insure the prompt and full payment of
       wages due workers at the time of separation from employment, either by discharge, layoff or
       quitting”). To establish a claim under the Act, a plaintiff must demonstrate that “wages or final
       compensation is due to him or her as an employee from an employer under an employment
       contract or agreement.” Landers-Scelfo v. Corporate Office Systems, Inc., 356 Ill. App. 3d
1060, 1067 (2005). According to the statute, for an employee other than a separated employee,
       “wages” are defined as “any compensation owed an employee by an employer pursuant to an
       employment contract or agreement between the 2 parties, whether the amount is determined on
       a time, task, piece, or any other basis of calculation.” 820 ILCS 115/2 (West 2006). Payments
       to separated employees are termed “final compensation,” which is defined as “wages, salaries,
       earned commissions, earned bonuses, and the monetary equivalent of earned vacation and
       earned holidays, and any other compensation owed the employee by the employer pursuant to
       an employment contract or agreement between the 2 parties.” Id.
¶ 12       As an initial matter, there is no dispute that plaintiff was an “employee” and defendant an
       “employer” under the Act. However, it is unclear whether plaintiff is arguing he is owed
       “wages” or “final compensation” according to the statutory definitions. In his complaint,
       plaintiff argued he was owed both wages and final compensation and, in his appellate brief,
       plaintiff defines both terms and then argues he is owed “unpaid wages.” However, the record
       shows plaintiff is seeking relief based on final compensation. Although plaintiff argues he is
       owed payment for unpaid future wages pursuant to his contract, plaintiff does not argue that
       defendant failed to pay him anything under the contract prior to his termination. Thus, plaintiff
       is only looking for what he believes he was due at the termination of his contract, his final
       compensation as a separated employee. See Convinsky v. Hannah Marine Corp., 388 Ill. App.
3d 478, 482 (2009) (the plaintiff argued that the defendant violated the Act by “not paying [the
       plaintiff] his final compensation, the sums due under the employment contract, at the time of
       his termination”).
¶ 13       Therefore, our first step in ascertaining the intent of the legislature is to understand the
       meaning of “final compensation.” Plaintiff claims he is owed the unpaid future wages for the
       remainder of his terminated employment contract as final compensation because it is, per the
       statutory definition, “compensation owed the employee by the employer pursuant to an
       employment contract or agreement between the 2 parties.” 820 ILCS 115/2 (West 2006).
       However, two key words in the definition are not defined by the statute: “compensation” and
       “owed.” If a statute does not define a word, a dictionary may be consulted to determine the

                                                   -4-
       plain and ordinary meaning of the word. Dodaro v. Illinois Workers’ Compensation Comm’n,
       403 Ill. App. 3d 538, 545 (2010).
¶ 14       Black’s Law Dictionary defines “compensation” as “[r]emuneration and other benefits
       received in return for services rendered.” Black’s Law Dictionary 277 (7th ed. 1999).
       “Remuneration” is defined as “[p]ayment; compensation.” Id. at 1298. The plain and ordinary
       meaning of the word “owe” is “to be under obligation to pay or repay in return for something
       received: be indebted in the sum of.” Merriam-Webster’s Collegiate Dictionary 831 (10th ed.
       1997).
¶ 15       Applying the plain meanings to the definition of final compensation, “compensation
       owed” an employee by an employer necessarily requires the employer to have received
       something from the employee. In this case, that something was plaintiff’s employment, and his
       compensation in exchange for his employment was governed by the contractual agreement.
       Once plaintiff’s employment was terminated, so was the agreement, particularly because there
       was a question at the time of termination as to whether plaintiff was terminated for cause.
       Then, it necessarily follows that at the time of termination defendant owed plaintiff no further
       compensation pursuant to the contract as “final compensation,” because defendant was no
       longer receiving anything in exchange for that compensation and believed it had terminated
       plaintiff for cause. Therefore, in these circumstances, the unpaid future wages pursuant to the
       terminated contract is not final compensation and cannot be recovered under the Act.
¶ 16       We believe our interpretation is supported by other provisions of the statute. The statute
       requires an employer to pay every employee “all wages earned during the semi-monthly pay
       period” at least semi-monthly. 820 ILCS 115/3 (West 2006). In addition, the statute requires
       that the employer pay the employee the wages earned during a pay period “not later than 13
       days after the end of the pay period” during which those wages were earned. 820 ILCS 115/4
       (West 2006). In the case of a separated employee, the employer must pay final compensation at
       the time of separation or no later than the next “regularly scheduled payday for such
       employee.” 820 ILCS 115/5 (West 2006). An employee who was not timely paid wages or
       final compensation by his employer is entitled to “damages of 2% of the amount of any such
       underpayments for each month following the date of payment during which such
       underpayments remain unpaid” and “costs and all reasonable attorney’s fees.” 820 ILCS
       115/14 (West 2010). 1
¶ 17       Read together, the Act thus requires an employer to pay a separated employee’s final
       compensation by the next regularly scheduled payday or not later than 13 days after the end of
       the last pay period. If we were to accept plaintiff’s interpretation of the Act, an employer that
       terminates an employee’s contract prior to a specified end date would be required to pay the
       remainder of the contract not later than 13 days after the end of the last pay period. In the

               1
                 Section 14 of the Act was amended in 2010, effective January 1, 2011. See Pub. Act 96-1407,
       § 10 (eff. Jan. 1, 2011). The previous version of the section did not include the quoted material. See 820
       ILCS 115/14 (West 2006). However, for the purposes of this appeal, the amendment does not alter the
       outcome of the case.

                                                       -5-
       alternative, if an employer believed either that an employee was terminated for cause or the
       employee breached the contract, and went to trial on those issues unsuccessfully, the employer
       would essentially be penalized at an interest rate of 2% for each month the employer litigated
       the issue, in addition to having to pay costs and attorney fees. This would create an unfair
       burden on employers that may have a reasonable employment dispute with separated
       employees and we do not believe this interpretation is in line with the purpose of the Act or the
       legislature’s intent in creating the Act.
¶ 18       We find guidance for our interpretation of the Act from a Supreme Court of Iowa decision,
       McClure v. International Livestock Improvement Services Corp., 369 N.W.2d 801 (Iowa
       1985). See Kostal v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 395
       (2005) (we may receive guidance from the decisions of other jurisdictions as persuasive
       authority). In McClure, the plaintiff was employed by the defendant “at a beginning salary of
       $2500 monthly plus expenses.” McClure, 369 N.W.2d at 802. The contract contained a clause
       that required the parties “ ‘not give less than 30 days advance written notice of termination’ ”
       of the agreement. Id. The plaintiff began work in October 1982, but his employment was
       severed by the defendant on November 1, 1982. Id. The plaintiff filed an action under the Iowa
       Wage Payment Collection Law (Iowa Wage Law) (Iowa Code ch. 91A (1983)), alleging that
       his termination triggered the notice provision in the contract, and that he was therefore entitled
       to $2,500 for November and attorney fees. McClure, 369 N.W.2d at 802-03. Under the Iowa
       Wage Law, “wages” are defined as:
               “[C]ompensation owed by an employer for:
                   a. Labor or services rendered by an employee, whether determined on a time, task,
               piece, commission, or other basis of calculation.
                   b. Vacation, holiday, sick leave, and severance payments which are due an
               employee under an agreement with the employer or under a policy of the employer.”
               Iowa Code § 91A.2(4) (1983).
       In considering whether the plaintiff could recover under the Act, the Supreme Court of Iowa
       observed:
                   “A case may be supposed in which wages for the thirty-day period in the present
               contract would come under the [Iowa] Wage Law. If relations between [the defendant]
               and [the plaintiff] had been good, if [the defendant] had given [the plaintiff] the
               thirty-day notice because of a business fall-off, if [the plaintiff] had continued to work
               for thirty days, and if [the defendant] had not paid the salary for the thirty days, the
               [Iowa] Wage Law would have applied.
                   We do not have such a case. Under the fact findings of the trial court, we have
               instead a common law claim by [the plaintiff] for $2500 for an alleged breach of
               contract: terminating the employment immediately contrary to the thirty-day clause. In
               this case the claim for $2500 is not for services ‘rendered’ but for damages.” McClure,
369 N.W.2d at 804.
       Similarly here, we do not have a case where defendant owed plaintiff any additional final
       compensation under the Act pursuant to the terminated employment contract. Instead, we have

                                                   -6-
       a common law claim by plaintiff for a breach of contract, based on defendant terminating
       plaintiff’s employment without cause before the five-year period of employment was over,
       which plaintiff successfully litigated at trial.
¶ 19       Citing Anderson v. Illinois Bell Telephone Co., 961 F. Supp. 1208 (N.D. Ill. 1997), plaintiff
       argues that the legislature’s 1984 elimination of the phrase “compensation for labor or services
       rendered” from the definition of “wages” shows that the legislature intended to use the Act as
       “a vehicle to enforce employment agreements.” In Anderson, the plaintiff brought an action
       which included a claim against the defendant for failing to pay her wages from December 1,
       1993, through June 28, 1994, at which time she was still employed by the defendant. Anderson,
961 F. Supp. at 1216. She claimed this failure to pay violated her oral contract with the
       defendant and also violated the Act. Id. The defendant argued the plaintiff was not entitled to
       those wages because she did not perform any work during that time period. Id. at 1217. The
       district court, however, disagreed and stated that “[a] careful reading of the [Act] shows ***
       that nothing in it limits its reach to comport with [the defendant’s] interpretation.” Id. The court
       also noted the 1984 change in the definition of “wages” that eliminated the phrase
       “compensation for labor or services rendered.” (Internal quotation marks omitted.) Id.
¶ 20       First, we note that Anderson is a federal court case, and although we may receive guidance
       from decisions of other jurisdictions as persuasive authority, we are not bound to follow them.
       Kostal, 357 Ill. App. 3d at 395. In addition, Anderson is distinguishable from the present case.
       The plaintiff in Anderson was seeking to recover unpaid wages for a time period during which
       she was still employed pursuant to an oral contract, although she was performing no labor or
       services for the defendant. Anderson, 961 F. Supp. at 1211, 1216. In contrast, in the instant
       case plaintiff is attempting to recover the “unpaid wages” from the remainder of his contract
       after he was terminated by defendant. Anderson therefore offers no support for plaintiff’s
       argument that he is entitled to relief under the Act for his unpaid future wages pursuant to the
       terminated employment contract.
¶ 21       We acknowledge that the legislature changed the definition of “wages” in 1984 from
       “compensation for labor or services rendered” to “any compensation owed an employee by an
       employer pursuant to an employment contract or agreement between the 2 parties.” See Pub.
       Act 83-198, § 1 (eff. Jan. 1, 1984). In addition, the legislature added essentially the same
       phrase, “and any other compensation owed the employee by the employer pursuant to an
       employment contract or agreement between the 2 parties,” to the definition of “final
       compensation.” Id. The legislative history shows that the changes were introduced to clarify
       that the Act applies “to verbal agreements to pay wages as well as written employment
       contracts.” 83d Ill. Gen. Assem., House Proceedings, Apr. 21, 1983, at 43 (statements of
       Representative Ronan). The legislative history, however, gives no indication that the
       broadened definitions were intended to include unpaid future wages pursuant to a terminated
       employment contract.
¶ 22       The other cases cited by plaintiff in support of his argument are factually distinguishable
       and therefore offer no guidance. See Catania v. Local 4250/5050, 359 Ill. App. 3d 718 (2005);
       Houghtby v. Box, No. 01 C 50401, 2002 WL 992655 (N.D. Ill. May 14, 2002); Shields v.
       Associated Volume Buyers, Inc., No. 93 C 7620, 1994 WL 110397 (N.D. Ill. Mar. 31, 1994).
                                                    -7-
¶ 23        The plaintiff in Catania was employed by Local 4250, a division of the Communication
       Workers of America Union, which represented AT&T employees, and received benefits as
       union members received pursuant to a collective bargaining agreement between Local 4250
       and AT&T. Catania, 359 Ill. App. 3d at 720. Eventually, the plaintiff’s employment was
       terminated and she filed a complaint against Local 4250 and the president of Local 4250
       (collectively, the defendants) claiming, in pertinent part, that Local 4250 violated the Act by
       failing to pay “final compensation” and that the president of Local 4250 was individually liable
       for the final compensation owed to the plaintiff because he knowingly permitted Local 4250 to
       violate the Act. Id. at 720-21. After a jury trial, the plaintiff was awarded $81,000 on each
       claim under the Act, and eventually the trial court also awarded plaintiff attorney fees and
       costs. Id. at 721. On appeal, the defendants argued the matter should be remanded for a bench
       trial because the Act confers no right to a jury trial. Id. The reviewing court began its analysis
       by considering whether an action brought under the Act constituted a “special or statutory
       [proceeding] unknown to the common law.” (Internal quotation marks omitted.) Id. at 722. The
       court noted that, under the Act, a separated employee is entitled to “much more than
       contractual wages” including, “earned commissions, earned bonuses, the monetary equivalent
       of earned vacation and earned holidays, and ‘any other compensation owed the employee by
       the employer pursuant to an employment contract or agreement between the 2 parties.’ ” Id. at
       725 (quoting 820 ILCS 115/2 (West 1998)). Based on this and other considerations, the court
       concluded that there was no right to a jury trial for actions filed pursuant to the Act. Id.
¶ 24        Although the Catania court stated that a separated employee is entitled to “much more than
       contractual wages,” the court was not deciding whether unpaid wages pursuant to the
       remainder of a terminated employment contract fell under the definition of “final
       compensation.” The question at the center of Catania, whether there was a right to a jury trial
       for actions filed pursuant to the Act, is not a question in the present case, so we find Catania to
       be inapposite. In addition, the Catania court did not expand on what it meant by “much more
       than contractual wages” beyond listing what is already included in the statutory definition of
       “final compensation” so we find no additional guidance from its discussion of final
       compensation. Catania, 359 Ill. App. 3d at 725.
¶ 25        In Houghtby, the district court granted the defendant’s motion to dismiss the plaintiff’s
       claim under the Act because the plaintiff did not have a contractual agreement with the
       defendant entitling her to wages after a certain date. Houghtby, 2002 WL 992655, at *1-2.
       Here, there is no question that plaintiff and defendant had a valid employment contract so
       Houghtby is inapplicable to the present case.
¶ 26        Shields is similarly inapplicable to our present analysis. There, the plaintiff entered into a
       three-year employment contract with the defendant, ending on December 31, 1994. Shields,
       1994 WL 110397, at *1. The plaintiff was terminated on April 23, 1993, with 87 weeks
       remaining on his contract. Id. He filed suit seeking payment of the wages owed on the
       remainder of his contract, and the defendant filed a motion for summary judgment. Id. In
       considering the defendant’s motion, the district court found only that there was “at least a
       question of fact whether plaintiff’s wages due and owing under his contract constitute[d]
       wages or final compensation under the Act.” Id. at *2. We recognize that the plaintiff in Shields
                                                    -8-
       was making the same claim as plaintiff in the present case; however, the court’s conclusion
       that there was “at least a question of fact” as to whether plaintiff could recover the remainder of
       his wages under the terminated employment contract is hardly a determinative interpretation of
       the statute, and we find no guidance from the case.
¶ 27       To the extent that Anderson and Shields suggest that a plaintiff can recover future unpaid
       wages remaining on a terminated contract under the Act, we are not bound by the decisions of
       federal courts and we decline to follow them. See Kostal, 357 Ill. App. 3d at 395.
¶ 28       Plaintiff nonetheless insists that because the circuit court found that he was terminated
       without cause in violation of his employment contract and awarded him damages of $173,000
       in lost wages, he has shown that the defendant violated the employment contract by denying
       him some portion of his final compensation. However, the court found that defendant violated
       the employment contract because defendant terminated plaintiff’s employment without cause,
       not because defendant denied plaintiff some portion of his final compensation. What plaintiff
       is actually seeking, and actually received, is damages for a breach of the employment contract.
¶ 29       After oral arguments in this case, plaintiff filed a motion to cite additional authority,
       Elsener v. Brown, 2013 IL App (2d) 120209, a recent case from the Second District, which we
       have allowed. Similar to the present case, in Elsener the plaintiff had signed a three-year
       employment contract with the Brown Business Ledger, LLC (BBL), and was terminated only
       14 months into the contract. Elsener, 2013 IL App (2d) 120209, ¶¶ 8, 12. The contract
       provided that the plaintiff’s base salary was $85,000 per year and was to be paid in biweekly
       installments. Id. ¶ 8. However, in contrast to the present case, the plaintiff’s contract in Elsener
       also provided that the plaintiff would be entitled to a severance upon involuntary termination, a
       distinguishing fact that plaintiff neglected to address in his motion. Id. Specifically with
       respect to “severance,” the contract stated, “[e]mployee shall be entitled to the remaining
       amount of his base salary [$85,000] through expiration of the Contract Term if he is terminated
       not for cause.” Id. The trial court found that the defendant, as an officer or agent of BBL, was
       individually liable to plaintiff for BBL’s violation of the Act. Id. ¶¶ 1, 28. Significantly, the
       defendant in Elsener never disputed that the plaintiff was entitled to his severance payment
       under the employment contract but, rather, disputed the trial court’s finding that he was
       individually liable for the severance payment. Id. ¶¶ 51, 66-67. Ultimately, the Second District
       affirmed the judgment of the trial court. Id. ¶ 1. However, because Elsener is factually
       distinguishable from the present case and because the issue before the Second District was
       different than the issue before us, we find the holding in Elsener to be inapplicable to the
       present case.
¶ 30       Under our interpretation of the plain language of the Act, unpaid future compensation for
       the remainder of a terminated contract where there is a question as to whether the employee
       was terminated for cause does not fall under the Act’s definition of “final compensation.”
       Therefore, under the present circumstances, defendant did not violate the Act when it did not
       pay plaintiff the unpaid future compensation for the remainder of plaintiff’s terminated
       contract. Plaintiff has put forth no other basis to claim defendant violated the Act and,
       therefore, plaintiff is not entitled to relief under the Act.

                                                    -9-
¶ 31   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 32   Affirmed.




                                             - 10 -